UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6578


HOWARD L. ROBINSON, JR.,

                Plaintiff - Appellant,

          v.

VIRGINIA PAROLE BOARD; HELEN F. FAHEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cv-00140-MSD-FBS)


Submitted:   October 19, 2010             Decided:   October 27, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard L. Robinson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Howard   Robinson,    Jr.,    appeals    the   district    court’s

order denying relief without prejudice on his 42 U.S.C. § 1983

(2006)   complaint.      We   have   reviewed   the    record    and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Robinson v. Virginia Parole Bd., No.

2:10-cv-00140-MSD-FBS (E.D. Va. April 7, 2010).               We deny all of

Robinson’s    pending    motions     and   dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       2